16-2532
     Warburton v. Hoffman


                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
 3   on the 13th day of Febraury, two thousand seventeen.
 4
 5   PRESENT:
 6              PIERRE N. LEVAL,
 7              GUIDO CALABRESI,
 8              SUSAN L. CARNEY,
 9                          Circuit Judges.
10   _________________________________________
11
12   CHRISTOPHER WARBURTON,
13
14                     Plaintiff-Appellant,
15
16                             v.                                    No. 16-2532
17
18   JOAN HOFFMAN, JAY HAMILTON, JEREMY TRAVIS,
19
20                     Defendants-Appellees,
21
22   JOHN JAY COLLEGE OF CRIMINAL JUSTICE,
23
24                     Defendant.
25
26   _________________________________________
27
28   FOR APPELLANT:                                    DANIEL J. KAISER, Kaiser Saurborn &
29                                                     Mair, P.C., New York, NY.
 1   FOR APPELLEES:                                       DAVID LAWRENCE III, Assistant Solicitor
 2                                                        General (Barbara D. Underwood, Solicitor
 3                                                        General, Steven C. Wu, Deputy Solicitor
 4                                                        General, on the brief), for Eric T.
 5                                                        Schneiderman, Attorney General of the
 6                                                        State of New York.
 7
 8          Appeal from judgment of the United States District Court for the Southern District
 9   of New York (Oetken, J.).

10          UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
11   ADJUDGED, AND DECREED that the July 8, 2016 judgment of the District Court is
12   AFFIRMED.

13          Plaintiff-Appellant Christopher Warburton is an African-American former assistant
14   professor in the economics department at John Jay College of Criminal Justice. In his
15   complaint, Warburton alleges that Defendants discriminated and retaliated against him on
16   the basis of his race in their decision denying him reappointment and tenure. He pleads
17   claims under the United States and New York State Constitutions. The District Court
18   dismissed the complaint for failure to state a claim. On appeal, Warburton challenges only
19   the District Court’s dismissal of his discrimination claim under the Fourteenth Amendment.
20   We assume the parties’ familiarity with the underlying facts and the procedural history of this
21   case, to which we refer only as necessary to explain our decision to affirm.

22          On de novo review, we conclude that the District Court properly dismissed the
23   complaint for failure to state a claim. Warburton contends that the District Court incorrectly
24   employed a heightened pleading standard when it dismissed his discrimination claim. We
25   disagree. The District Court properly applied the standards recently articulated by this Court
26   in Littlejohn v. City of New York, 795 F.3d 297 (2d Cir. 2015), and Vega v. Hempstead Union Free
27   School District, 801 F.3d 72 (2d Cir. 2015). In those opinions, this Court clarified the pleading
28   standards governing employment discrimination claims in view of the Supreme Court’s
29   landmark decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corporation v.
30   Twombly, 550 U.S. 544 (2007). See Vega, 801 F.3d at 87; Littlejohn, 795 F.3d at 311. We see no
31   error in the District Court’s articulation or application of these standards.
                                                      2
1          To the extent Warburton also argues that, even under these standards, his complaint
2   pleads sufficient facts to support a claim of discrimination, we conclude, for substantially the
3   reasons stated by the District Court, that the complaint does not do so.

4                                                * * *

5          We have considered all of Warburton’s arguments on appeal and find them to be
6   without merit. The judgment of the District Court is AFFIRMED.

7                                                        FOR THE COURT:
8                                                        Catherine O’Hagan Wolfe, Clerk of Court




                                                   3